Citation Nr: 0935660	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  99-02 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to direct service connection for depression.

3.  Entitlement to direct service connection for glaucoma.

4.  Entitlement to direct service connection for lumbar 
degenerative joint disease.

5.  Entitlement to direct service connection for a left 
shoulder disorder.

6.  Entitlement to direct service connection for a neck 
disorder.

7.  Entitlement to direct service connection for chest pain 
due to a sternum injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran performed verified active duty service from 
January to July 1963, from January to February 1991, and from 
July 1991 to January 1992, to include service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He also served in the National Guard and Army Reserve.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The case was certified to the 
Board by the RO in Houston, Texas.

In July 2003 the Veteran testified during a personal hearing 
at the RO and, in June 2006, testified during a hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
both hearings are of record.

In June 2006, the Board denied entitlement to service 
connection for depression, glaucoma, lumbar degenerative 
joint disease, left shoulder and neck disorders, and chest 
pain due to a sternum injury, as chronic disabilities 
resulting from an undiagnosed illness.  The Board, however, 
remanded these claims on the theory of entitlement to direct 
service connection.  The Board also remanded a claim of 
entitlement to service connection for PTSD.  The remand was 
sent to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  

In June 2006, the Board referred to the RO the matter of the 
Veteran's informal application to reopen the claim of 
entitlement to service connection for dermatophytosis for 
appropriate development.  No action was taken on that claim.  
Hence, it is again referred to the RO for appropriate action 
and adjudication.

The claims of entitlement to direct service connection for 
depression, glaucoma, lumbar degenerative joint disease, left 
shoulder and neck disorders, and chest pain due to a sternum 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC in Washington, 
DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current diagnosis of PTSD due to a verified stressor which 
occurred during active duty. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in June 2009.  The claim was 
readjudicated in a June 2009 supplemental statement of the 
case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect). 

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated by inactive duty training.  38 U.S.C.A. §§ 101 
(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and 
(c), active duty for training means, in pertinent part, full-
time duty in the Armed Forces performed by Reserves for 
training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.

Establishing service connection for posttraumatic stress 
disorder requires: (1) medical evidence diagnosing 
posttraumatic stress disorder; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
diagnosis of posttraumatic stress disorder must be 
established in accordance with 38 C.F.R. § 4.125(a), that 
provides that, for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to participation in combat, then the veteran's lay testimony, 
in and of itself, is insufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain credible supporting information from another source 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors, 
including but not limited to service records and other 
objective bases.  See Cohen v. Brown, 10 Vet. App. at 146- 
47; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  That notwithstanding, corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The United States Court of Appeals for Veterans 
Claims (Court) held in Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002), that while the veteran's unit records did 
not specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

The probative evidence of record preponderates against 
establishing entitlement to entitlement to service connection 
for posttraumatic stress disorder.  First, a March 1993 VA 
psychological evaluation report includes diagnoses of a 
dysthymic disorder and alcohol dependence.  The report of the 
VA PTSD examination prepared in September 1997 did not 
diagnose PTSD.  While a January 1998 psychiatric evaluation 
prepared for the Texas Rehabilitation Commission by Dr. Angel 
M. Rodriguez-Chevres includes a diagnosis of posttraumatic 
stress disorder the examiner did not specify the stressors 
upon with the diagnosis was based.  In April 2008, a VA 
examiner diagnosed major depressive disorder, not otherwise 
specified, and opined that the Veteran did not meet the 
criteria for a diagnosis of posttraumatic stress disorder.

Even assuming arguendo that posttraumatic stress disorder was 
diagnosed, the next requirement to substantiate the claim is 
that of a confirmed in-service stressor.  See 38 C.F.R. § 
3.304(f).  The service personnel records do not reflect the 
Veteran's participation in combat,  The record does not 
indicate his receipt of any commendation or citation that is 
considered presumptive evidence of combat service.  Hence, 
any identified stressor from service must be objectively 
confirmed.  

Service personnel records indicate that the Veteran's 
military occupation in service in the Southwest Asia theater 
of operations during the Persian Gulf War was as a water 
treatment specialist.

Thus far, there is no specific incident or event that the 
Veteran has described as having transpired during service in 
support of his claim that can be verified as a stressor 
despite repeated attempts to do so.  In fact, the record is 
replete with the Veteran's confusing and often contradictory 
assertions of alleged stressful events, some of which are 
based on actual events.

The Veteran's May 1997 written stressor report claimed 
stressors during service in the Persian Gulf War, from May to 
August 1991.  He asserted that one incident involved his back 
and occurred in King Khalid Military City, and a second 
incident purportedly involved his chest and occurred at Camp 
Doha, Kuwait.  No details were provided.  

A May 1997 VA medical record shows that the Veteran was 
provisionally diagnosed of PTSD and referred for a 
psychiatric evaluation.  It was noted that his brother had 
recently been murdered.  Results of a psychiatric evaluation 
performed later in May 1997 in conjunction with his Persian 
Gulf War examination yielded a clinical impression of alcohol 
dependence and major depression.  At that time, the Veteran 
reported that his brother had been murdered the previous 
week.  It was noted that the Veteran had no combat 
experience.  The Veteran reported interpersonal problems with 
other soldiers and that one of his workers from another unit 
was murdered by another soldier.  

During his September 1997 VA PTSD examination, the Veteran 
told the examiner that a Scud missile hit the barracks at 
Camp Doha, Kuwait and that a truck exploded, and killed three 
soldiers whom he did not know.  He reported another stressor 
in Saudi Arabia occurred when the truck he was driving rolled 
over, the steering wheel purportedly hit him in the chest, 
and he reportedly was rendered unconscious for more than one 
half hour.  He reportedly told his platoon sergeant about the 
accident but received no medical treatment.  The examiner did 
not find that the diagnostic criteria for PTSD were met.

In January 1998, the Veteran told Dr. Rodriquez-Chevres that 
his problems began after a work-related knee injury in 
November 1996.  The Veteran said that he received VA medical 
treatment for "his nerves," and gave a history of 
attempting suicide in 1971 when he was drunk.  He had a 
history of alcohol abuse, but he denied using any since 1992.  
The diagnoses were PTSD in partial remission and dysthymia.  
The psychiatrist did not address the stressful events upon 
which the diagnosis of PTSD was based.  

During his June 2003 personal hearing at the RO, the Veteran 
testified that his alleged stressful events involved seeing 
friends hurt daily during the Gulf War and witnessing one of 
his buddies killed, "murdered or something," outside of 
King Khalid Military City.  Significantly, he added that it 
was never known what occurred.  (See hearing transcript at 
page 15).  The Veteran said that the victim was a 17 year old 
man from Albuquerque who was a friend.  He then clarified his 
statement and said that "[the victim] wasn't really a friend 
but he was in the same unit, same building, we knew each 
other".  The Veteran described a fight that developed after 
he turned off a television others were watching in the Saudi 
barracks.

In an October 2006 stressor statement, the Veteran described 
an incident in which he was apparently driving a truck that 
went off the road and caused the steering wheel to hit his 
chest.  He reported the incident to his commanding officer 
who did not honor his request to go to sick call.  Another 
purported stressor involved being told to turn off a 
television that other soldiers were watching.  

In November 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) responded to the RO's request to 
confirm the Veteran's alleged stressful events concerning two 
Scud missile attacks at Camp Doha, Kuwait, in July 1991.  The 
JSRRC noted that it reviewed an Information Paper submitted 
by the Office of the Special Assistant for Gulf War Illnesses 
regarding Iraqi Scud ballistic missiles fired during the 1990 
to 1991 Gulf War.  The paper provided a list of the 
documented Iraqi Scud missile attacks.  The last documented 
attack was in February 1991, and there were no attacks in 
Kuwait during the July to November 1991 period.  

The JSRRC, however, noted that there were two explosions and 
fires at Camp Doha, Kuwait, on July 11, 1991 that resulted in 
49 US soldiers injured and one on July 23, 1991 with no 
causalities.  The Veteran's service personnel records 
document that he was en-route to Saudi Arabia on July 24, 
1991, and there from July 26 to November 4, 1991.  Thus, the 
Veteran was not at Camp Doha when the above incidents 
occurred.  While the Veteran reported that a soldier in his 
unit was murdered he has failed to provide a name or date for 
the incident.

In April 2008, a VA examiner reviewed the Veteran's medical 
records and examined him.  It was noted that the Veteran's 
account of his military service was "confusing," and he 
described his service in "excessive detail but without 
clarity."  The Veteran reported that his military occupation 
was "telephones, artillery, water purification and round 
missile" but the examiner was unable to find a DD-214 in the 
claims files.  It was noted that a March 1993 VA 
psychological evaluation indicated that the Veteran served in 
Saudi Arabia twice between January 1990 and November 1992.  
He denied direct combat involvement.  The appellant said that 
his job was to move supplies and troops, and to repair 
vehicles.  

According to the VA examiner, the Veteran's alleged stressors 
included an event when he turned off the television after he 
was ordered to do so.  This allegedly upset other soldiers; a 
fight broke out, and the Veteran left to avoid involvement in 
the altercation.  He allegedly reported the incident to the 
military police.  He said other soldiers did not like him 
thereafter.  Consequently, he requested guard duty to avoid 
them.  

Reportedly, while on guard duty in Saudi Arabia, there was an 
impending storm.  Rather than remaining at his post he called 
his battalion and when no one answered he left his post, took 
his soldiers and drove to the battalion.  A "hassle" 
thereafter developed because he "abandoned" his post.  He 
said his decision to abandon his post angered other soldiers.  

A third alleged stressor was that he reported that other 
soldiers were stealing tools.  After the report went to the 
military police, the sergeant major confronted the other 
soldiers who guessed that the Veteran made the report and 
things "got worse".  People were mad at the Veteran for 
making the report.  Notably, following clinical examination, 
the VA examiner concluded that the Veteran did not meet the 
criterion for PTSD.

In sum, while the Veteran has reported varied alleged 
stressful events in service, none have been shown to 
personally involve him.  Although there is some evidence of 
missile attacks in 1991 the last occurred prior to the 
appellant's arrival.  While he may have had a passing 
acquaintance with an injured victim, absolutely no detail is 
provided to independently verify his assertions concerning 
his stressors.  None of his stressors include combat service.  
Although several aircraft accidents were verified in 1991, 
nothing in the record verifies the Veteran's participation in 
them or his other related assertions.  He also has asserted 
that another soldier in his unit was murdered, but he has 
provided no evidence independently corroborating this event.  
That is, no names, dates, places, or descriptions have been 
provided.  In fact, the Veteran did not even mention these 
alleged stressful events during his April 2008 VA examination 
when his alleged stressful events involved three purported 
incidents of interpersonal conflict that allegedly caused 
other soldiers to dislike him.

The preceding description of claimed in-service events does 
not set forth even one objectively verifiable incident as 
noted by the JSRRC in November 2007.

The evidence pertaining to occupational assignments and 
medical history in service, including service medical and 
personnel records on file, does not show an event warranting 
further examination as a stressor.  The Veteran did not 
provide a statement from another individual who served with 
him at any time describing even one of the alleged incidents.  

The RO has undertaken continuing measures to assist in 
obtaining a verified stressor.  A May 1997 development letter 
requested that the Veteran identify stressful events from 
service, with supporting details including dates of 
occurrence, unit of assignment, and individuals involved, and 
enclosed a post traumatic stress disorder questionnaire for 
this purpose.  He returned it in May 1997, as described 
above.  Similar correspondence was again sent in June 2006 to 
which the Veteran responded in October 2006.  The June 2009 
supplemental statement of the case (SSOC) indicates that 
evidence of an independently corroborated stressor was still 
necessary to substantiate the claim.

Furthermore, the Board finds that, while acknowledging that 
the private medical records, dated in January 1998, include a 
diagnosis of PTSD, the preponderance of the competent and 
most probative medical evidence is against finding a current 
diagnosis of PTSD.  Indeed, the above-referenced diagnosis of 
PTSD does not appear to have been based on a consideration of 
the entire stressor history that, parenthetically, lacks even 
a modicum of specific and verifiable information. Moreover, 
the one cited diagnosis of PTSD is not shown to have been 
reached after a review of all of the evidence of record.  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Contrary to the above-mentioned 1998 private examination 
report, the VA psychological examination conducted April 2008 
was essentially prepared after the examiner considered all of 
the evidence of record, and examined the appellant. Based on 
this review of all of the evidence, the VA examiner 
determined that the appellant did not meet the criteria for a 
diagnosis of PTSD.  This finding is entirely consistent with 
that of September 1997 VA examiner.  Because the 2008 report 
is more thorough than the January 1998 private medical 
report, the requirements under 38 C.F.R. § 3.304(f) have not 
been met in this case.

The appellant's claim of entitlement to service connection 
for PTSD fails on the basis that the preponderance of the 
competent and probative medical evidence is against finding 
that he currently suffers from PTSD due to an independently 
verified in-service stressor.  A valid claim requires proof 
of a present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  There is no evidence showing, and 
the Veteran does not assert, that he has medical training to 
provide competent medical evidence as to the etiology of the 
claimed posttraumatic stress disorder.

The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
posttraumatic stress disorder.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that it appears that in September 
2001, the Social Security Administration (SSA) concluded that 
the Veteran was totally disabled and eligible for disability 
benefits due to orthopedic disorders.  The SSA decision is 
not considered sufficient to overcome the objective evidence 
of record as to the origin of the Veteran's PTSD.  


ORDER

Entitlement to posttraumatic stress disorder is denied.


REMAND

As noted above, in June 2006, the Board remanded the claims 
of entitlement to direct service connection for depression, 
glaucoma, lumbar degenerative joint disease, left shoulder 
and neck disorders, and chest pain due to a sternum injury to 
the RO for further development.  Unfortunately a review of 
the evidence in this case reveals that the RO did not comply 
with the Board's June 2006 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

While some of the requested development was accomplished, 
including providing the Veteran with VA psychological, 
orthopedic, and ophthalmologic examinations in 2008, and 
contacting the SSA in June 2006, for any additional relevant 
records, other requested actions were not completed, 
including sending the Veteran corrective notice that includes 
an explanation as to the information or evidence needed to 
establish a disability rating and effective date for the 
direct service connections on appeal and readjudicating the 
direct service connection claims on appeal.  Stegall.  Nor 
was the Texas Workman's Compensation Commission contacted for 
copies of records considered in conjunction with a worked-
related back injury in approximately June 1990.  As well, 
while the Social Security Administration has not responded to 
the RO's request for records considered in conjunction with 
its September 2001 award of disability benefits, there is no 
evidence showing that further efforts would be futile. 

It also appears that RO personnel misunderstood the Board's 
directives as to the remaining claims on appeal.  In this 
regard, a February 5, 2009 Deferred Rating sheet that 
includes a February 24, 2009 notation to the effect that the 
"only issue on remand is PTSD".  The June 2009 supplemental 
statement of the case (SSOC) only addressed the Veteran's 
claim for service connection for PTSD.  The RO/AMC failed to 
issue a SSOC as to the Veteran's direct service connection 
claims for depression, glaucoma, lumbar degenerative joint 
disease, a left shoulder disorder, a neck disorder, and chest 
pain due to a sternum injury, although pertinent VA medical 
records and examination reports, dated through November 2008, 
were added to the record.  This must done prior to Board 
consideration of the Veteran's direct service connection 
claims. 

As well, in April 2008, a VA psychologist opined that the 
Veteran had a depressive disorder, not otherwise specified, 
that was as likely as not related to joint pain and less 
likely due to service-connected headaches.  The VA examiner 
said that the Veteran's depression "in the military was 
related to interpersonal problems he experienced" in service 
"secondary to his personality disorder" but did not provide 
a rationale for her opinion.   It would be helpful for the 
examiner to provide a rationale for her opinion and to 
identify the specific service treatment records upon which 
her opinion is based.

Further, according to a May 2009 Report of Contact from a RO 
representative, the Veteran said that in June 2009, he was 
scheduled to undergo surgery for his glaucoma at the Houston 
VA Medical Center (VAMC).  These VA medical records should be 
obtained prior to consideration of his claim for service 
connection for glaucoma.

Finally, there are currently several hundred records that are 
duplicative in nature in the claims files.  While the Board 
will assist the Veteran in any manner authorized by statute 
or regulation, the Board's ability to do so in a timely 
manner is not advanced by his submission of numerous copies 
of the same evidence for incorporation into the claims files.  
Like the Court, the Board does not wish to have unnecessary 
materials in the transmitted record.  Accordingly, after 
completion of any necessary action pursuant to the provisions 
of 38 U.S.C.A. § 7266 (West 2002) the RO must arrange for the 
Veteran, his representative, and a RO representative to sit 
down together and remove from the claims files any and all 
duplicative material. Any and all duplicative documents must 
be returned to the Veteran for his safekeeping.  At the 
conclusion of this meeting, the RO should have the Veteran 
and his representative sign a statement indicting that only 
duplicative evidence was removed, and that the Veteran now 
holds custody of that removed duplicative evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the direct service 
connection claims on appeal.  The 
corrective notice should, among other 
things, invite the Veteran to submit any 
additional nonduplicative evidence or 
argument he has in his possession that 
may further his claims.  

2.  The RO/AMC should obtain any 
nonduplicative medical records from the 
Texas Workman's Compensation Commission 
from approximately 1990 (back disorder) 
and 1996 (knee disorder) and the Social 
Security Administration (in approximately 
2001) considered in conjunction with the 
appellant's claims for disability 
benefits.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file and the Veteran and his 
representative notified in writing.  The 
Board again advises the Veteran that 
records which are simply duplicates of 
that previously submitted should not be 
proffered.  If the RO cannot locate the 
Social Security Administration records, 
the RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from May 2008 to 
the present, to include records from the 
VA Medical Centers in El Paso and 
Houston, Texas, and to particularly 
include records from the VA Medical 
Center in Houston regarding his June and 
July 2009 treatment for glaucoma.  If the 
RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

4.  The RO/AMC should forward the 
Veteran's medical records to the VA 
psychologist who performed the April 2008 
examination.  She should be requested to 
review that examination report, the 
claims folder and the Veteran's service 
treatment records, and provide a 
rationale for her opinion that it was as 
likely as not that the Veteran's reported 
depression in the military was related to 
his interpersonal problems experienced in 
service due to his personality disorder.  
She must identify the service treatment 
records upon which her opinion is based.  
If the April 2008 examiner is not 
available a new examination must be 
conducted to address whether it is at 
least as likely as not that depression is 
related to the appellant's military 
service.

5.  After completion of the foregoing, 
and any necessary action pursuant to the 
provisions of 38 U.S.C.A. § 7266 (West 
2002),the RO must arrange for the 
Veteran, his representative, and a RO 
representative to sit down together and 
remove from the claims files any and all 
duplicative material.  Any and all 
duplicative documents must be returned to 
the Veteran for his safekeeping.  At the 
conclusion of this meeting, the RO should 
have the Veteran and his representative 
sign a statement indicting that only 
duplicative evidence was removed, and 
that the Veteran now holds custody of 
that removed duplicative evidence

6.  Then, and only then, the RO/AMC must 
readjudicate the issues of entitlement to 
direct service connection for depression, 
glaucoma, lumbar degenerative joint 
disease, a left shoulder disorder, a neck 
disorder, and chest pain due to a sternum 
injury on appeal.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


